NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

BENNETT MARINE, INC.,
Plarlntiff-Cross Appellant,

V.

LENCO MARINE, INC. AND
RICHARD DEVITO, JR.,
Defendants-Appellants,

AND

RINKER BoAT COMPANY ANn `
KIM SLoCUM,
Defenclants.

2012-1336, -1354

Appeals from the United States District Court for the

Southern District of Florida in case no. 04-CV-60326,
Judge Kenneth A. Marra.

ON MOTION

ORDER

LENCO MARINE V. BENNETT MARINE 2

Bennett Marine, lnc., Kim Slocurn, and Rinker Boat
Company move to dismiss the cross-appeal with regard to
Rinker B0at Company and Kim Slocuin.

The court does not dismiss a portion of a pending ap-
peal 0r cross-appeal Instead the official caption is modi-
fied to indicate a party’s status. Currently the official
caption reflects that Rinker Boat Company and Kim
Slocum are not participants in either the appeal or the
cross-appeal Rather, they are listed simply as defen~
dants from the proceedings below

Accordingly,
IT ls ORDERED THAT:

The motion is denied as moot.

F0R THE CoURT

JUN 1 4 2012

/s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Eric C. Christu, Esq.
James A. Gale, Esq. |_E[)
U.S. CUUH$LF APFEALS FDR

325 mei=snm.iccacurr
..|UN 1 4 2012
JAN HORBALY
CLERK